DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagimoto et al. (US 2011/0236672) in view of Yoshinaga et al. (US 2016/0256891).
In regards to claim 1, Yanagimoto discloses of a decorative member comprising: a base material (for example 101, see Paragraphs 0037, 0044) made of a synthetic resin; and a film body (for example 10) that is positioned on the base material (101) and made of an agglomeration of only inorganic fine particles (for example 11) having at least a metal surface (for example see Fig 3, Abstract and Paragraphs 0034, 0043-0044, 0048-0050, 0057-0061, Tables 1-5), wherein the agglomeration does not contain any synthetic resin (for example see Paragraphs 0016-0021, 0039-0053, all organic materials within the agglomeration) and wherein an attenuation rate when a millimeter wave having a frequency in a range of 18 GHz to 300 GHz transmits is in a range of 
However, Yanagimoto does not explicitly disclose of wherein the agglomeration has an L* value (brightness) in a range of 45 to 95.  
Yoshinaga discloses of a decorative member comprising: a base material (for example 20) made of a synthetic resin (for example see Fig 1 and Paragraphs 0038-0041); and a film body (for example 1) that is positioned on the base material (20) and made of an agglomeration of inorganic fine particles (for example 1a, 1b) having at least a metal surface (for example see Abstract and Paragraphs 0010-0015, 0021, 0044, 0047, 0051, 0058), wherein there is a extremely slight millimeter wave attenuation when a millimeter wave having a frequency in a range of 18 to 300 GHz (for example see Paragraphs 0004, 0008, 0038, 0041-0042), and an L* value (brightness) is in a range of 45 to 95 (for example see Figs 6-7 for L*).
It would have been obvious to one of ordinary skill in the art to have the L* value of the agglomeration being in a range of 45 to 95 as taught by Yoshinaga for supplying the optimum amount of luster that achieves the desired transmissive and visual characteristics of the decorative member.
In regards to claim 2, Yanagimoto in view of Yoshinaga discloses of the decorative member according to claim 1, wherein the attenuation rate is an attenuation rate when a millimeter wave having a frequency in a rage of 18 GHz to 100 GHz transmits (for example see Yanagimoto Paragraph 0025 and Yoshinaga Paragraph 0042).  

In regards to claim 4, Yanagimoto in view of Yoshinaga disclose of the decorative member of claim 1, wherein the L* value (brightness) is in a range of 60 to 95 (for example see Yoshinaga Figs 6-7 and Paragraphs 0065-0069, Table 1).  
In regards to claim 5, Yanagimoto in view of Yoshinaga disclose of the decorative member of claim 1, wherein the inorganic fine particle has a surface including a gold coating layer or a silver coating layer (for example see Yanagimoto Paragraphs 0018, 0039-0044, 0050-0054, Tables 1-4 and Yoshinaga Abstract and Paragraphs 0006-0022, 0040-0090).  
In regards to claim 6, Yanagimoto in view of Yoshinaga disclose of the decorative member according to claim 1, wherein one inorganic fine particle is a gold fine particle or a silver fine particle (for example see Yanagimoto Paragraphs 0018, 0039-0044, 0050-0054, Tables 1-4 and Yoshinaga Abstract and Paragraphs 0006-0022, 0040-0090).  
In regards to claim 7, Yanagimoto in view of Yoshinaga disclose of the decorative member according to claim 1, wherein the inorganic fine particles have an average particle diameter in a range of 1 nm to 100 nm (for example see Yanagimoto Paragraphs 0024, 0050, Tables 1-4 and Yoshinaga Paragraphs 0018, 0020, 0049-0050, 0058, 0089-0091).  
In regards to claim 8, Yanagimoto in view of Yoshinaga disclose of the decorative member according to claim 7, wherein the inorganic fine particles have an average 
In regards to claim 9, Yanagimoto in view of Yoshinaga disclose of the decorative member according to claim 1 as found within the explanation above, wherein the film body has a thickness in a range of 10 nm to 300 nm (for example see Yaanagimoto Tables 1-4 Yoshinaga Fig 1).
In regards to claim 10, Yanagimoto in view of Yoshinaga disclose of the decorative member according to claim 1, comprising a protective coating layer (for example Yoshinaga 2) positioned on the film body (for example see Yoshinaga Fig 1, Paragraphs 0040, 0053 and Yanagimoto Paragraphs 0008, 0020).  
 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagimoto et al. (US 2011/0236672) in view of Yoshinaga (US 2016/0256891) as applied to claim 1 above and in further view of Kawaguchi et al. (US 9,493,870).
In regards to claim 11, Yanagimoto in view Yoshinaga disclose of the decorative member according to claim 1 as found within the explanation above.
However, Yanagimoto and Yoshinaga do not explicitly disclose of the decorative member further comprising a base layer positioned between the base material and the film body.  
Kawaguchi discloses of a decorative member comprising: a base material (for example 12) made of a synthetic resin (for example see Column 4 Lines 10-40); and a film body (for example 14) that is positioned on the base material (12) and made of an agglomeration of inorganic fine particles having at least a metal surface (for example 
It would have been obvious to one of ordinary skill in the art to have a base layer positioned between the base material and the film body as taught by Kawaguchi for providing a better adhesive layer for connecting the base material to the film body.

Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not solely rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/JASON CRAWFORD/Primary Examiner, Art Unit 2844